PER CURIAM.
This is a motion for an appeal from a judgment of the Fulton Circuit Court, Elvis J. Stahr, Judge.
This action was brought to recover $1,800 damages done by fire to the automobile of appellees, Gladys Morse and her husband, Ernest Morse, while same was covered, by an insurance policy issued by appellant, Motors Insurance Corporation of New York. The action was tried before the judge without a jury and judgment was entered for appellees in the sum of $1,400.
'An • examination of the record convinces us that the judgment is supported by the pleadings and the evidence, and we find no error prejudicial to the substantial rights of appellant.
The motion for appeal is overruled and the judgment is affirmed.